Exhibit 99.1 Guaranty Federal BANCSHARES, INC For Immediate Release Strength. Growth. Vision. Contacts: Shaun A. Burke, President & CEO NASDAQ:GFED Guaranty Bank www.gbankmo.com 1341 W. Battlefield Springfield, MO 65807 417-520-4333 GUARANTY FEDERAL BANCSHARES, INC. ANNOUNCES REVISED PRELIMINARY 2 SPRINGFIELD, MO – (March 10, 2011) – Guaranty Federal Bancshares, Inc., (NASDAQ:GFED), the holding company (the “Company”) for Guaranty Bank (the “Bank”), today announces the following revised preliminary results for its year ended December 31, 2010 to reflect an increase in its allowance for loan losses. Subsequent to the Company’s earnings release on January 21, 2011, as a result of continuing analysis of a certain loan relationship, new information was obtained regarding the valuation of specific collateral securing the credit at December 31, 2010. The collateral underlying the credit is comprised of a multi-family condominium project in the Bank’s market area.Based on additional analysis of a recent appraisal received subsequent to December 31, 2010 and further discussions with the borrower and related builders, the Bank determined that events contributing to an additional loss impairment occurred during 2010.Management concluded that an additional provision for loan loss of $900,000 during the fourth quarter is necessary to account for the anticipated loss associated with this impaired commercial loan.This provision is in addition to the $1,550,000 and $4,300,000 the Company had already expensed for the fourth quarter and fiscal year 2010, respectively. Revised net income and net income per diluted common share for the year ended December 31, 2010 were $1,131,000 and $0.00 per diluted common share, respectively.This compares to previous released net income and net income per diluted common share for the year of $1,623,000 and $0.19 per diluted common share, respectively. Revised net loss and loss per diluted common share for the quarter ended December 31, 2010 were ($360,000) and ($0.24) per diluted common share.This compares to previous released net income and net loss per diluted common share for the quarter of $132,000 and ($0.06) per diluted common share, respectively. About Guaranty Federal Bancshares, Inc. Guaranty Federal Bancshares, Inc. (NASDAQ:GFED) has a subsidiary corporation offering full banking services.The principal subsidiary, Guaranty Bank, is headquartered in Springfield, Missouri, and has nine full-service branches in Greene and Christian Counties and Loan Production Offices in Greene, Wright, Webster and Howell Counties.In addition, Guaranty Bank is a member of the TransFund ATM network which provides its customers surcharge free access to over 100 area ATMs and over 1,600 ATMs nationwide.For more information visit the Guaranty Bank website: www.gbankmo.com. The discussion set forth above may contain forward-looking comments.Such comments are based upon the information currently available to management of the Company and management’s perception thereof as of the date of this release.When used in this release, words such as “anticipates,” “estimates,” “believes,” “expects,” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements.Such statements are subject to risks and uncertainties.Actual results of the Company’s operations could materially differ from those forward-looking comments.The differences could be caused by a number of factors or combination of factors including, but not limited to: changes in demand for banking services; changes in portfolio composition; changes in management strategy; increased competition from both bank and non-bank companies; changes in the general level of interest rates; the effect of regulatory or government legislative changes; technology changes; fluctuation in inflation; and other factors set forth in reports and other documents filed by the Company with the Securities and Exchange Commission from time to time. Financial Highlights: Quarter ended Year ended Operating Data: 31-Dec-10 31-Dec-09 31-Dec-10 31-Dec-09 (Dollar amounts are in thousands, except per share data) Total interest income $ Total interest expense Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income (loss) before income tax ) ) ) Provision (credit) for income tax ) ) ) Net income (loss) $ ) $ ) $ $ ) Preferred stock dividends and discount accretion Net income (loss) available to common shareholders $ ) $ ) $
